Citation Nr: 1729915	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for chest pain, to include the propriety of severance of service connected for chest pain, effective January 1, 2015.

2.  Entitlement to service-connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to May 1985 and from December 1990 to May 1991.  He had subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008, the RO denied entitlement to service connection for a right shoulder condition and granted service connection for chest pain evaluated as noncompensable (zero percent), effective October 11, 2007.   

In October 2012, the RO proposed to sever service connection for chest pain based on a finding of clear and unmistakable error (CUE) in the August 2008 rating decision.  The Veteran was provided notice of the proposed severance of service connection on October 24, 2012.

In September 2014, the RO severed service connection for chest pain, effective January 1, 2015.  The Veteran was provided notice of that decision on October 1, 2014, thus, the appeal period for severance of service connection for chest pain has not yet expired.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

In February 2015, the Veteran testified before the undersigned at a Videoconference Hearing.  

In April 2015, and again in September 2015, the Board remanded the issues on appeal for additional development.  The case has since been returned to the Board for further appellate consideration

The issue of service-connection for coronary artery disease (CAD) has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  An August 2008 rating decision granted service connection for chest pain and granted a non-compensable rating effective October 11, 2007.

2.  A rating decision proposing to sever service connection for chest pain was issued on October 24, 2012; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a hearing.

3.  On October 1, 2014, the Veteran was notified of the rating decision implementing the final severance of service connection for prostate cancer, effective January 1, 2015.

4.  The severance of the award of service connection for chest pain is proper because, based on the evidence of record, the Veteran did not have a diagnosed disability related to chest pain at the time the award was granted and therefore the grant of benefits was clearly and unmistakably erroneous.

5.  Severance of service connection for chest pain renders moot the questions of entitlement to increased initial evaluation.

6.  The preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is etiologically related to a disease, injury, or event which occurred in service.



CONCLUSIONS OF LAW

1.  The severance of the award of service connection for chest pain was proper. 38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2016).

2.  Entitlement to a higher rating for chest pain is legally prohibited, as retroactive increases and additional benefits may not be awarded after service connection has been severed.  38 U.S.C.A. §§ 5107 , 5110 (West 2014); 38 C.F.R. § 3.400 (o)(1) (2016).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In September 2015, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to provide the Veteran with notice of the information and evidence necessary to substantiate a claim for restoration of service connection for chest pain, to include the effect of severance of service connection for chest pain on his pending claim for an initial compensable disability rating for chest pain, and to obtain an addendum opinion to clarify the etiology of the Veteran's diagnosed degenerative joint disease (DJD) of the right acromioclavicular (AC) joint.  The Board also instructed the RO to obtain updated VA treatment records from 2000 to April 2006.

In March 2016 the RO provided the Veteran with notice explaining the effect of severance of service connection on his claim for an initial compensable rating, and providing the information and evidence necessary to substantiate a claim for restoration of service connection for chest pain.  

In April 2016, the RO attempted to obtain private treatment records from Ochsner Medical Center identified by the Veteran.  The RO was informed that the records would not be provided without a fee; however, VA will not pay any fees charged by a custodian to provide records, see 38 C.F.R. § 3.159(c).  The Veteran was notified that the RO could not obtain the records in May 2016.

In January and February 2017, two addendum opinions were provided regarding the etiology of the Veteran's currently diagnosed right shoulder AC joint DJD.  The opinions provided contain a detailed rationale and discuss the evidence indicated by the September 2015 Board remand. 

Finally, the RO requested VA treatment records from the Biloxi VAMC in March 2016.  In July 2016, the RO received a response stating that the Veteran was only treated at the Biloxi VAMC from April 2006 until June 2016.  

Thus, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in October 2007 and March 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in April and June 2008.  Addendum medical opinions were obtained in January and February 2017.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Severance of Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be considered clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case, the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  The severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

Regarding the propriety of severance, the law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Based upon the evidence of record, the Board finds that the award of service connection for chest pain was clearly and unmistakably erroneous.

In this case, the RO granted service connection for chest pain in an August 2008 rating decision, with an effective date of October 11, 2007, the Veteran's date of claim.  In its rating decision, the RO noted that because chest pain was not a disability specifically listed in the rating schedule, it was rated by analogy to a slight muscle impairment of the thoracic muscle group based on the functions affected, anatomical localization, and symptoms.

The RO proposed to severe service connection in an October 2012 rating decision.  In doing so, the RO found that its August 2008 rating decision was clearly and unmistakably in error for establishing entitlement to service connection for chest pain, and explained that although the Veteran was treated for symptoms of chest pain in service, pain is considered a symptom, not a chronic, disabling condition.  Additionally, the RO found that there was no evidence that the Veteran was diagnosed with a chronic disability during service, associated with symptoms of chest pain, or that his current coronary artery disease or atypical chest pain were caused by, or represent a progression of the symptoms of chest pain for which he received treatment during service.  The Veteran was given 60 days in which to dispute the proposed reduction and provide additional evidence, but the Veteran did not do so.  In a September 2014 rating decision, service-connection for chest pain was severed effective January 1, 2015.  

Service treatment records dated in November 1980 show that the Veteran complained of a sharp pain in the left side of his chest while in service.  He denied any shortness of breath or palpation.  He reported that the pain "comes and goes" and lasted about 15 minutes.  He was diagnosed with left chest pain, but a chest x-ray showed no significant abnormality.  Likewise, chest x-rays contained in service treatment records dated in January 1982 and April 1985 showed no significant abnormality.

Notably, in service treatment records subsequent to his complaint of chest pain the Veteran specifically denied any chest pain or conditions related to chest pain.  For example, in an October 1987 report of medical history the Veteran indicated that he had never had pain or pressure in his chest; shortness of breath.  See October 1987 service treatment record.  Likewise, on several occasions the Veteran certified that he had no medical defect, disease, or disability which would disqualify him from full military duty.  See Service treatment records dated in November 1987, October 1988, and May 1990.  He later certified that he did not have any current medical problems.  See Service treatment records dated in September 1995, September 1996, September 1997, May 2000, and June 2001.  Moreover, in service treatment records dated in October 2001 and December 2002 the Veteran certified that within the last year he had not experienced chest pain/angina or shortness of breath.   .

In September 1998, the Veteran complained of left-side chest pain lasting for several weeks, which he described as ache or a strain along the left side of his chest that caused shortness of breath.  The Veteran reported that the discomfort occurred at rest, and, when it occurred, could last all day.  An exercise stress test was performed, which the treating physician indicated was positive for ischemia.  A coronary catheterization was performed, which revealed no significant epicardial coronary artery disease.  See September 1998 private treatment record. 

In June 2004, the Veteran underwent a follow-up appointment for an emergency room visit a month prior.  The Veteran reported that he had been admitted to the emergency room after experiencing sharp right side chest pain, and had been diagnosed with muscle strain though there was no evidence of trauma or evidence of strain to the muscle at the time of the diagnosis.  He was given anti-inflammatory medications and the pain improved.  Approximately one week later, the reported that he began to experience the pain again as a dull tightness in his chest on the right side.  The pain was associated with some mild discomfort with swallowing.  The Veteran reported some mild fatigue and dyspnea, but denied any palpitations or radiation of the discomfort.  The Veteran was assessed as having atypical chest pain, suspect gastroesophageal reflux disease.  See June 2004 private treatment record.  The Board notes here that treatment records from the emergency room to which the Veteran was admitted are in evidence; however, there is no record of the Veteran being admitted to the emergency room in May 2004.

Private treatment records dated in July 2004 indicate that the Veteran reported that for the previous few months he had been having chest pain and shortness of breath with/without exertion, lasting few minutes.  He was assessed as having chest pain NOS and hyperlipidemia.  An exercise stress echocardiogram that revealed nonspecific findings in the anterior septum and a catheterization was performed, which showed normal results.  

In April 2006 the Veteran was admitted to a hospital after an emergency room visit during which he complained of substernal, pressure-like chest pain and presented with unstable angina.  The Veteran underwent cardiac catheterization during which it was revealed that the distal left circumflex was totally occluded.  In order to treat the issue, a stent was inserted.  See April 2006 private treatment record.  In a follow up visit later that same month, the Veteran denied any chest pain or discomfort, dyspnea on exertion, edema, or palpitations.

In September 2006, the Veteran complained of atypical chest pain lasting weeks, which he experienced mainly when taking a deep breath or coughing.  He was assessed with chest pain NOS.  See September 2006 private treatment record. 

In a March 2007 private treatment record the Veteran was admitted with one day of chest pain to rule out acute myocardial infarction.  While there was no evidence of myocardial infarction, testing did reveal atherosclerotic aortic disease.  The Veteran was provided a diagnosis of chest pain and acute coronary syndrome.

In April 2007 the Veteran underwent a cardiac catheterization after reporting chest pain on and off, which was relieved by sublingual nitroglycerin.  After the procedure, the treating physician concluded the Veteran had coronary artery disease with a widely patent stent in the distal left circumflex.  See April 2007 private treatment record.  

In June 2008, the Veteran was provided a VA examination for his chest pain.  The Veteran reported that he had intermittent, vague chest discomfort since 1980.  He stated that the pain would come on at rest, with no precipitating or relieving factors, and he was able to do all regular activities, including playing sports, without difficulty.  The examiner reported that the Veteran had a stent placed in 2004.  The Veteran indicated that he still had vague, nonspecific chest discomfort after the stent.  On physical examination, the examiner found no muscle damage or injury, no chest wall tenderness, and no pain with range of motion.  The Veteran's cardiac examination was unremarkable.  Imaging was normal.  The examiner provided a diagnosis of atypical chest pain.  The examiner opined that the Veteran has had vague, nonspecific chest discomfort for about 30 years.  The examiner stated that according to private treatment records, the Veteran's chest pain was right-sided, then left-sided, sharp and then dull, and was associated with dysphagia.  The Veteran then had a stent placed for coronary artery disease, which did not alter the course of his chest pain.  The examiner opined that atypical chest pain is a nonspecific diagnosis, unconnected with a known medical problem.  The examiner further opined that the Veteran's symptoms were varied and it was not certain that the atypical chest pain had in 1980 is the same or different as his complaints now.  In the examiner's opinion the Veteran's chest pain was not related to the coronary artery stent because the stent did not relieve his symptoms, and continued that there was no medically documented cause for the Veteran's atypical chest pain.  Finally, the examiner noted that at the time of the examination, the Veteran's atypical chest pain did not represent a significant medical problem.

In a June 2009 VA treatment record, the Veteran complained that he had been having chest pain for two weeks.  After exercise stress testing, which showed positive for ischemia by EKG criteria, and an echocardiogram, the Veteran was assessed with atypical chest pain, with stable CAD.  Likewise, in a June 2010 VA treatment record, the Veteran complained of atypical chest pain with no relation to exertion.  After examination, the treating physician's impression was normal study with absent and myocardial ischemia or infarction.  The physician assessed atypical chest pain.  

During a February 2015 hearing, the Veteran testified that he experienced shortness of breath, described as a tugging at his chest, as well as tightness.  He stated that in 2007 he was told by a private cardiologist that he had a small artery that was 100 percent blocked and had a stent inserted.  The Veteran stated that the pain he has now is the same pain he was treated for while in the military, when he was told he had a pulled muscle.  He testified that the pain is not constant, and he can feel it when making certain movements, or on occasion just sitting still.  He stated that he has shortness of breath along with the pain.  He reported that he had been taken to the emergency room for chest pain sometime between 2003 and 2008.  The Veteran began having problems with chest pain again in 2010.  The Veteran was told by the physician that he could not be certain that the blockage was causing the Veteran's pain.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The June 2008 examiner, based on the medical evidence available at the time of the opinion, affirmatively stated that there was no medically documented cause for the Veteran's atypical chest pain, and specifically found that the Veteran's chest pain was not related to the coronary artery stent inserted in April 2006 because the stent did not relieve his symptoms.  Likewise, private treatment records and VA treatment records in evidence provide diagnoses of "atypical pain" and "chest pain NOS," but do not associate the Veteran's chest pain with a specific functional impairment or underlying diagnosis.  

Based on the medical evidence of record, the Board finds that the original grant of service connection for chest pain was clearly and unmistakably erroneous because the Veteran's chest pain was not associated with a medical diagnosis at any point during the relevant time period.  Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges the Veteran's contentions that his chest pain is related to his in-service duties, as well as buddy statements submitted in May 2015.  However, while those statements are competent to report symptoms capable of lay observation, neither the Veteran nor those providing buddy statements have been shown to be competent to render an opinion as to the etiology of the Veteran's chest pain, as such an opinion requires medical expertise which they are not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board also recognizes that the Veteran was competent to report purported diagnosis of muscle strain in the June 2004 private treatment record.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran himself reported at the time there was no evidence of trauma or evidence of strain to the muscle at the time of the diagnosis.  Moreover, the diagnosis is an isolated and acute diagnosis, and no other medical evidence of record indicates such a diagnosis continued or became chronic to the time of the Veteran filed his claim.  

In summary, because the evidence shows that the Veteran did not have a service connectable diagnosis related to his chest pain at any point during the relevant time period, the August 2008 grant of service connection was clearly and unmistakably erroneous.  Accordingly, service connection for chest pain was properly severed.  See 38 C.F.R. § 3.105(d); see also Stallworth, 20 Vet. App. at 487.  As the Board finds that service connection for chest pain was clearly and unmistakably not warranted, there is no reasonable doubt to resolve in favor of the Veteran.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also notes that as the June 2008 VA examiner specifically found that there was no medically documented cause for the Veteran's atypical chest pain the provisions of 38 C.F.R. § 3.317 were considered.  However, as the Veteran's claimed chest pain has not been manifest to a degree of 10 percent or more under any applicable rating criteria (i.e. muscle pain or cardiovascular signs or symptoms) at any time during the relevant time period, it is not for application in this case.  

As service-connection for chest pain was proper, the question of entitlement to increased initial rating is rendered moot.

Finally, the Board notes that a claim for entitlement to service-connection for CAD is raised by the evidence of record, as well as by a March 2017 statement by the Veteran.  However, as that claim has not been adjudicated by the RO, it is not properly before the Board and is referred to the RO for the appropriate consideration.  

V.  Service Connection for Right Shoulder Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for a right shoulder disability.  The Veteran asserts that pulling and lifting heavy fuel hoses used in refueling aircraft, his primary responsibility while on active duty, resulted in his currently diagnosed right shoulder AC joint DJD.

With respect to the first Shedden element, the Veteran has a current diagnosis of DJD of the right shoulder.  See April 2008 VA examination report; June 2008 VA examination report.  

As to the second Shedden element, the Veteran's service treatment records confirm two instances of in-service injury to his right shoulder.  In February 1983 the Veteran reported a sharp pain in his right shoulder while moving, and was diagnosed with bursitis.  See February 1983 service treatment record.  In a September 1984 service treatment record, the Veteran complained of right shoulder pain after filling sand bags, and was tender on physical examination.  The impression given was acute strain/sprain.  Therefore, the Board finds that the second Shedden element has been satisfied.

However, turning to the third Shedden element, the weight of the evidence is against a finding that the Veteran's current right shoulder disability is etiologically related to his active duty service.

Significantly, in medical examinations conducted after the injuries noted in February 1983 and September 1984, the Veteran's upper extremities were consistently evaluated as normal, and no indication of a persistent shoulder injury was noted.  See, e.g., Service treatment records dated in January 1986, October 1987, October 1994, October 1999, April 1991, October 1994, 

In an October 1987 report of medical history the Veteran indicated that he had never had arthritis, rheumatism, or bursitis; or painful or "trick" shoulder.  He reported two incidents for which he was hospitalized - in 1982 for the flu, and in 1984 for a fractured ankle - there was, however, no reported injury to his right shoulder.  See October 1987 service treatment record.  

Likewise, on several occasions the Veteran certified that he had no medical defect, disease, or disability which would disqualify him from full military duty.  See Service treatment records dated in November 1987, October 1988, and May 1990.  He later certified that he did not have any current medical problems.  See Service treatment records dated in September 1995, September 1996, September 1997, May 2000, and June 2001.  Moreover, in service treatment records dated in October 2001 and December 2002 the Veteran certified that he did not have any orthopedic problems that prevented regular exercise or became bothersome during exercise.

In a July 2005 private treatment record the Veteran complained of right shoulder pain, which was only problematic when he did push-ups.  The physician noted no crepitus and no tenderness.  On examination, the Veteran had full range of motion.  Apley's test and empty can test were negative.  A little bit of pain was noted with forced abduction of the Veteran's arm in the most lateral position.  The physician assessed minor right shoulder pain.

The Veteran was afforded a VA examination for his shoulder in April 2008.  The Veteran reported that his shoulder pain had onset in the 1980s, which developed by repeatedly refueling aircraft by pulling a large hose from a truck to the aircraft.  The examiner noted instability, pain, stiffness, weakness, and inflammation in the Veteran's right shoulder.  No episodes of locking or flare-ups of joint disease were reported.  The Veteran's right shoulder had active and passive range of motion in flexion to 135 degrees, with pain at 110 degrees.  He had active and passive range of motion in abduction to 120 degrees, with pain at 90 degrees.  He had active and passive external rotation to 110 degrees, with pain at 90 degrees, and internal rotation to 70 degrees, with pain at 45 degrees.  No additional loss of range of motion was found after repetitive use.  The examiner noted crepitation and grinding in the Veteran's right shoulder with pain.  After x-rays, the examiner noted no acute fractures or dislocations were identified.  Degenerative changes were noted with small spurs in the humeral head and subchondral cystic changes in the greater tuberosity the humerus.  Mild hypertropic changes of the AC joint were also noted with subchondral cystic changes in the distal clavicle.  The examiner diagnosed DJD of the right shoulder.  The examiner opined that the Veteran's shoulder condition would have a significant occupational effect, including: decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.

During a subsequent June 2008 VA examination, the Veteran reported that he experienced constant pain in his right shoulder, but reported no flare-ups of joint disease.  The Veteran explained that he had been seen for right shoulder pain a number of times during his years of active and reserve duty.  He reported that as part of his military duty he had to handle heavy fuel hoses and, at the time of the examination, was doing the same type of job as a civilian military employee.  He stated that he may have seen a doctor in the 1990s for right shoulder pain, was seen in 2005 for DJD of the right AC joint.  He also reported that he may have injured his right shoulder in the postal service.  The examiner found that the shoulder joint was not weight bearing and there was no evidence of any abnormal weight bearing.  Range of motion testing showed: right shoulder flexion/abduction from 0 degrees to 180 degrees, with pain beginning at 165 degrees and ending at 180 degrees, and no additional loss of range of motion after repetitive use; right shoulder external/internal rotation of 0 to 90 degrees, with pain at 90 degrees, and no additional loss of range of motion after repetitive use.  There was no loss of a bone of use of a bone.  There was report of recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  X-rays showed degenerative changes with small spurs in the humeral head and subchondral cystic changes in the greater tuberosity of the humorous, as well as mild hypertropic changes of the AC joint with subchondral cystic changes in the distal clavicle.  The soft tissues were noted to be unremarkable and no acute fractures or dislocations were identified.  The examiner's impression was degenerative changes, and right AC joint DJD was diagnosed.  The examiner found that the diagnosed disability would produce no significant effects on occupational activities, but would have a moderate effect on chores, shopping, exercising, and sports.  The examiner opined that the diagnosed right AC joint DJD was not related to the in-service incidents of 1983 and 1984.  The examiner explained that the problem experienced by the Veteran in 1984 was in the bursa, a different location from present problem which is AC joint.

In his November 2012 VA Form 9, the Veteran stated that he had complained about his shoulder for many years and was only treated with pain killers.  He again asserted that refueling aircraft for many years never allowed his shoulder injury to heal causing his shoulder joint to deteriorate for years.  

During the February 2015 Videoconference hearing, the Veteran testified that his primary duties in the Air Force included refueling aircraft.  After leaving active duty, the Veteran did the same job in the Reserves and, in 2003, got a civilian position with the Department of Defense (DOD) doing the same job.  The Veteran testified that he worked refueling aircraft for 23 years in total and asserted that doing so limited the movement in his right shoulder and he constantly had pain.  He stated that he first reported right shoulder pain while in service and was given medicines and injections to treat the issue.  He reported that at the time of the hearing he had unbearable pain in his shoulder daily.  The Veteran testified that he served on active duty during Operation Desert Storm in 1990 and 1991.  He stated that around that time he was being treated for shoulder pain by a private physician and began treatment at the Biloxi VA medical center in the early 2000s, where he was still being treated as of the hearing date.

In a May 2015 buddy statement M.L. reported that he was stationed with the Veteran from 1982 to 1983 and recalled the Veteran complaining of chronic shoulder pain.  Likewise, in May 2015 a co-worker of the Veteran, J.D., reported that he began working with the Veteran in 2010 and recalled the Veteran frequently complaining of pain in the shoulder, which resulted in a hindrance of the Veteran's daily duties.  The Board notes that lay witnesses are competent to report on factors such as the Veteran's medical history and observable symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as other evidence of record has already established that the Veteran had an in-service injury and a present diagnosis of a shoulder disability, the buddy statements are of limited probative value.  

In a January 2017 addendum opinion, the June 2008 examiner again opined that the Veteran's right shoulder disability was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  The examiner explained that it was unlikely that the mild DJD of the AC joint on the right diagnosed in 2008 was in any way related to an episode of right shoulder pain which was diagnosed as subacromial (DELTOID) bursitis in 1983.  The examiner noted that a buddy statement provided in support of the Veteran's claim mentioned shoulder pain, but did not indicate which side.  The examiner further explained that bursitis is frequently a transient event and that was the case in for the Veteran, as verified by the fact he was on active duty for two more years after that transient episode, but never required any follow-ups and had no limitation from shoulder then or in later activation.  The examiner opined that the AC joint condition diagnosed in 2008 is in a completely different part of the torso than the 1983 bursa and the two conditions are not functionally nor anatomically related.  The examiner explained that any DJD present in the AC joint in 1983, even if too small to be seen on x-ray at the time, would be rather advanced DJD by 2008.  However, the examiner noted, in this case the x-ray changes were minimal.

In February 2017 the June 2008 VA examiner provided a second addendum opinion, and again opined that the Veteran's right shoulder disability was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had minimal complaints of right shoulder pain while in service and post discharge until 2008, when the Veteran experienced a fall.  The examiner stated that the passage of time could indicate whether simple strain or bursitis was really something else, and, the examiner noted, the evidence reviewed disputed any significant in-service events that could have led to the Veteran's present mild DJD AC joint and humeral head.  According to the examiner's report, the Veteran had a fall in 2008 at which time he was noted to have mild changes, but was many years post military service, so changes, and perhaps symptoms and frequency of medical visits, should have been very advanced but were not.  In this case the examiner reported that x-ray changes were minimal.

The Board acknowledges the Veteran's contentions that his shoulder condition is related to his in-service duties.  However, as a layperson, his statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  And while the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his shoulder condition, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, as noted above, the Veteran routinely denied any recurring or chronic pain involving his right shoulder during his time as a Reservist.  

The Veteran was not diagnosed with arthritis in service or to a compensable degree within a year of discharge from service, so presumptive service connection is not warranted.  However, as arthritis is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  The Veteran specifically denied any symptomatology related to his right shoulder from 1987 through December 2002, and only complained of mild right shoulder pain in 2005.  Therefore, the record does not include evidence of continuity of symptomatology, and this alternative method of establishing a nexus between his current right shoulder disability and service is not supported by the evidence.

The Veteran was provided with VA examinations by two separate examiners during the period on appeal.  And while both of the examiners diagnosed DJD of the right shoulder, neither found that the Veteran's current diagnosis was etiologically related to his in-service shoulder injuries.  In fact, the June 2008 examiner specifically found that it was less likely than not that the Veteran's right shoulder condition was etiologically related to his service and provided a very detailed rationale to explain the opinion.  The record contains no competent positive medical nexus opinion etiologically linking the Veteran's right shoulder condition with his active duty service.  The Board finds the only competent medical evidence of record is against a finding that the Veteran's pulmonary disorder is etiologically related to his active duty service.

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a right shoulder disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Severance of service connection for chest pain was proper.

Entitlement to initial compensable rating for chest pain is dismissed as moot

Entitlement to service connection for a right shoulder condition is denied.





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


